Citation Nr: 0709299	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from June 1977 to May 1981 
and from July 1981 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.  

The veteran testified at a hearing before a Decision Review 
Officer of the RO in June 2001.  A transcript of that 
proceeding is of record.  

This case was previously before the Board in April 2003, at 
which time it was remanded for additional development of the 
record.  After the requested development has been 
accomplished, the case was again before the Board for 
appellate consideration in June 2004.

In the June 2004 decision, the Board denied the veteran's 
claim.  She appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a July 2006 
Order, the CAVC vacated the Board's June 2004 decision and 
remanded the case to the Board for readjudication in 
accordance with the directives in the CAVC's Order.  
  

FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's PTSD is causally or etiologically 
related to her service in the military.




CONCLUSION OF LAW

The veteran's PTSD was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of May 2003 and December 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims for service connection and of her and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
her possession pertaining to her claim.

The May 2003 and December 2003 letters failed to discuss the 
law pertaining to the assignment of a disability rating or an 
effective date in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claim for 
service connection of PTSD, no disability rating or effective 
date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records, reports 
of VA and private post-service treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of her claim, including 
the transcript of her hearing before a Decision Review 
Officer of the RO.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his or her service, his or her 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his or her testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he or she did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that he or she did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule - including when 
the claim, as here, is predicated on an alleged sexual 
assault.  In these limited situations, evidence from sources 
other than the veteran's service records may be used to 
corroborate the veteran's account of the stressor incident, 
such as:  records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Examples of behavior changes may constitute credible evidence 
of a stressor, including:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving 
personal assault, the existence of a stressor in service does 
not have to be proven by the "preponderance of the 
evidence" because this would be inconsistent with the 
benefit of the doubt, or equipoise, doctrine contained in 
38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

Factual background 

The service medical records disclose that the veteran was 
seen on March 31, 1983, and was self-referred for heavy 
drinking.  It was indicated that she had been recently 
separated following severe marital difficulties.  It was 
stated that she needed detoxification, observation and care.  
She was described as being depressed and agitated.  
Additional records on that day reveal that she had been 
drinking heavily, almost nightly, for the previous few 
weeks/months.  The hospital summary shows that she denied any 
complaint, except for a headache.  A mental status evaluation 
was characterized by the veteran's childish behavior, 
refusing to be examined.  She was very uncooperative.  
Progress notes show that her boyfriend, Sergeant R.R. was 
interviewed and explained that the veteran had been drinking 
much since her divorce.  It was noted that he was helping 
supervise her children.  The diagnoses were alcohol 
dependence, continuous; alcohol intoxication and avoidant 
personality disorder.  

A performance report for the period from January 1983 through 
January 1984, and dated in January 1984, reveals that the 
veteran performed her duties in an outstanding and 
professional manner.  It was stated that she ran the best 
"Orderly Room" on the base.  It was further indicated that 
she should be promoted.  Additional performance reports 
reflect that she continued to receive the highest possible 
ratings.  

Private medical records show that the veteran was seen in 
June 1993 and complained of being down and depressed, and 
that she had been for years.  Following an evaluation, the 
assessments were assumed depression and history of 
alcoholism.  

The veteran was admitted to a private hospital in August 1994 
for increasing depression, uncontrollable crying and fears of 
resuming alcohol.  Recent stressors included an inability to 
work secondary to physical problems.  She stated that she had 
been hospitalized one time on a mental ward and was then 
directed to an alcohol treatment facility in the Air Force, 
but had only truly stopped eight years earlier.  The 
diagnoses were major depression, single episode, without 
psychotic features, dysthymia, history of alcohol abuse and 
dependence and possible organic brain syndrome, secondary to 
alcohol.  

The veteran was seen by a private psychiatrist in December 
1994.  She presented with symptoms of depression, low self-
esteem and feelings of guilt due to her history of alcoholism 
and five failed marriages.  It was indicated that she had 
given custody of her two children to their father.  The 
examiner stated that she had confronted and dealt with issues 
with her abusive ex-alcoholic father, and multiple abuses 
that occurred in her childhood, including sexual abuse.  The 
pertinent diagnoses were major depression, recurrent and 
alcohol dependence, in remission.  

The veteran was hospitalized by the VA from July to August 
1995.  It was noted that she had gone on a drinking binge on 
the night of admission after nine years of sobriety.  She 
related a long history of depression and admitted to 
intermediate insomnia and positive guilt about losing her 
kids twelve years earlier, secondary to alcohol and drug use.  
She stated that she had been raped by a family friend as a 
teenager.  The pertinent diagnoses were ethanol abuse with 
acute intoxication; suicide ideation; possible dysthymia; 
rule out obsessive-compulsive disorder; and mixed personality 
disorder.  

On VA hospitalization from July to August 1997, the veteran 
reported that she had first used marijuana when she was 
thirteen years old.  She related multiple episodes of sexual 
abuse in childhood.  She stated that her alcoholic father was 
the director of a home for boys, and that she and her sisters 
were the victims of abuse.  She added that five of her six 
husbands were also abusive.  She also noted that she had been 
raped in service.

The veteran was hospitalized by the VA from October to 
November 1999.  The veteran denied any history of sexual 
abuse.  She noted that her father was an alcoholic and the 
dean of boys at a home for delinquents.  She stated that he 
was very controlling and abusive.  She thought he had abused 
her mother, but she had never witnessed that.  She reported 
that the family lived on the grounds of the facility and that 
she became pregnant by one of the boys and her parents forced 
her to have an abortion.  She claimed that she was perceived 
as the "bad" child of the four daughters and was constantly 
shamed after the abortion, and that she spent nearly all her 
free time isolated in her room.  She described most of her 
husbands as abusive substance abusers.  The examiner noted 
that the clinical record indicated that one of her husbands 
committed suicide by shooting himself, but that the veteran 
denied this.  The veteran stated that one of her "sponsees" 
committed suicide, and she verbalized a need to resolve 
issues related to this trauma.  She maintained that she had 
guilt and anger related to the fact that she had not been 
part of the lives of her children during their childhood.  
She claimed that her children spent thirty days with her in 
1995 and that she relapsed after nine years of sobriety after 
they left.  The veteran also noted that one of her mothers-
in-law committed suicide and that she was asked to clean up 
the apartment, but was unable to do so.  Her husband cleaned 
up and this traumatized her.  She noted that she continued to 
have guilt related to the death of this mother-in-law.  

The veteran described a history of emotional, physical and 
sexual abuse.  She stated that both her parents, but 
especially her father, humiliated her and her sisters.  She 
alleged that she had childhood incontinence and that she was 
made to wear panties around her neck until they dried.  She 
insisted that her father beat her with belts until she bled 
and that her mother slapped her a lot.  She reported that her 
husbands had been physically abusive to her.  She claimed 
that she had been molested from the ages of 5 to 10 by a 
neighborhood merchant, but that this was never reported.  She 
also described frequent inappropriate touching during her 
childhood by the boys at the home.  She also reported that 
when she was in service, she was having a party with male 
gang members and when she woke up the next morning, she had 
no memory of what had happened, but that she was told by her 
husband that she had been gang raped.  The pertinent 
diagnoses were alcohol dependence; cannabis dependence, in 
full remission; opioid dependence, in sustained full 
remission; sedative and anxiolytic dependence in sustained 
full remission; adjustment disorder with depression and 
anxiety; and borderline personality disorder.

A December 1999 VA record reflects a provisional diagnosis of 
PTSD.

Following a request for information from the VA, the veteran 
submitted a statement in February 2000 concerning her in-
service stressors.  She described an incident that occurred 
on March 30, 1983, and she noted that she recalled the date 
since it was her birthday.  She was having a party, and S.S., 
her boyfriend at the time, had invited some of his friends.  
At one point, her boyfriend left to do an errand, and she was 
left alone with strangers.  She asserted that she remembered 
only bits and pieces of being raped by three men.  She stated 
that she was afraid to move even after they left and woke up 
the next morning.  She said that she was ashamed and felt 
humiliated.  She related that she got dressed for work, and 
tried to report for duty, but she was numb.  She maintained 
that she called her ex-husband who was in security police and 
he told her that he had heard about what had happened to her, 
and advised her not to report the incident, since it would be 
the end of her career.  She claimed that she kept working for 
a week, and finally went to her first sergeant who talked her 
into have sexual relations with him.  She alleged that she 
was taken to the hospital the next morning.  When she got to 
the hospital, she asserts that since she refused to undress, 
she was pinned down by two orderlies who removed her 
clothing.  

In a report of contact dated in August 2000, the veteran 
contacted the VA and stated that she had tried, but could not 
locate people who she had told about the assault in service, 
and that she had no further information to submit.  

In a statement dated in December 2000, a VA psychologist 
related that the veteran was under her care at a VA facility.  
The veteran summarized the alleged in-service trauma.  She 
reported that it was her birthday and there was a party at 
her house.  She noted that the man she was dating at the time 
was named "[redacted]" and that he left the party.  She then 
described the in-service rape.  The psychologist concluded, 
based on a clinical interview and testing, that the veteran 
met the criteria for a diagnosis of PTSD, based on her 
military trauma.  She stated that the veteran continued to 
suffer from symptoms related to PTSD, making it very clear 
that her alcohol dependence was a direct result of the 
symptoms she endures which are directly related to her 
military trauma.  In other words, the psychologist commented 
that the veteran used alcohol in an effort to deal with her 
symptoms following her military trauma.  She added that prior 
to the in-service trauma, the veteran had enjoyed a quality 
of life.  After it, her life had been irrevocably altered, 
and she had never recovered to the point she had been prior 
to the trauma.  The diagnoses were PTSD, chronic, severe; 
major depressive disorder, recurrent; and alcohol dependence, 
in full remission.  

The veteran was seen by a private psychologist in April 2001.  
She reiterated the stressors that have been summarized above.  
In addition, she alleged that she had been sexually abused by 
an uncle, although she had no recollection of this and had 
been told of this by her mother.  It was also indicated that 
she made her first suicide gesture at the age of fourteen 
when she cut her wrist.  She added that "this was for 
attention."  The diagnostic impressions were generalized 
anxiety disorder; PTSD, chronic; opioid dependence; cannabis 
abuse; alcohol dependence; sedative, hypnotic/anxiolytic 
(barbiturate) abuse; and borderline personality disorder.  
The examiner commented that the veteran had been diagnosed 
with PTSD, which allegedly was the result of a rape in 
service.  However, the examiner also noted that the veteran 
reported an initial suicide gesture at age 14, that she had 
been excessively involved with alcohol usage as a teenager; 
and that she was sexually abused by two individuals from the 
ages of five through twelve; that she had been abused both 
physically and emotionally by her parents; and that she had 
been married six times.  

The veteran was afforded a VA psychiatric examination in 
September 2003.  She reported that her PTSD was related to a 
sexual assault that occurred on March 30, 1983.  The examiner 
noted that the claims folder was reviewed.  He commented that 
the hospital records from service indicated that she was 
intoxicated and uncooperative, and that the diagnoses 
following the in-service hospitalization were alcoholism and 
avoidant personality disorder.  He further noted that he 
found no medical records to confirm the rape by the three 
men, or the subsequent sexual assault by the veteran's first 
sergeant.  He stated that the veteran received outstanding 
performance reports throughout the remainder of her career in 
service.  He commented that deterioration in her performance 
would support the history of sexual assaults, but in this 
case, there was no decrement in her performance.  He added 
that the veteran had no further mental health clinic visits 
after her alcohol treatment.  He stated that he found no 
documentation of major changes in her behavior that would 
help support the documentation of the assaults.  

The examiner noted that the record did contain evidence that 
the veteran was physically and possibly sexually abused prior 
to service, and that this raised the possibility that PTSD 
existed prior to service.  Following an examination, the 
diagnoses were PTSD; adjustment disorder with depressed mood; 
alcohol dependence; cannabis dependence; opioid dependence; 
benzodiazepine dependence; and borderline personality 
disorder.  The examiner concluded that he was not able to 
find information in the claims folder that would establish 
the stressor to have occurred while the veteran was on active 
duty between March and April 1983.  He noted that she had 
symptoms that met the criteria for PTSD, and that she had 
been treated for that.  He further stated that he was not 
saying that the incidents did not happen the way she 
described them, but that he was not able to find the 
confirming evidence in the claims folder.  

Analysis

There no disputing the veteran has PTSD, as this diagnosis 
(albeit among others) is well documented in her records.  So 
the determinative issue is whether the PTSD is a consequence 
of the alleged sexual trauma in service or, instead, more 
likely the result of other unrelated factors.  As the Court 
Order indicates, the Board is required to consider all 3 
alleged instances of sexual assault and to assess the 
credibility and probative value of behavior change evidence.

The veteran claims that she was raped on three occasions 
during service, and that these incidents led to her PTSD.  
She alleges that she was attacked by 3 men in a gang rape, 
coerced into sexual intercourse with a Sergeant, and that she 
feared that she was being raped while in the hospital for 
treatment for her alcoholism, allegedly while she was 
forcibly restrained during a psychiatric evaluation.  

However, the only evidence supporting her claim consists of 
her allegations regarding the rapes, as the clinical evidence 
of record fails to establish the claim.  In this regard, the 
Board finds it significant that the veteran's service medical 
and personnel records, including reports of episodes of 
depression, do not support any of the veteran's assertions 
regarding the events during her military service.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  In particular, the veteran was seen the day after the 
incident allegedly occurred and made no reference to having 
been assaulted.  She was treated for intoxication, and 
diagnosed with an avoidant personality disorder and 
depression secondary to her alcohol dependence.  Likewise, it 
was noted that she had been recently separated due to severe 
marital problems.  More significantly, at the veteran's 
discharge from the military, she denied experiencing 
depression, memory loss, and nervous trouble.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to her 
service.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996).  

Moreover, the evidence indicates the veteran had not sought 
treatment in the years since her service and that she did was 
not diagnosed with PTSD until several years after her 
discharge from the military, in 1994.  At that time, however, 
the veteran sought treatment for post-traumatic stress 
related to abuse during her childhood, including 
psychological abuse by her alcoholic father and sexual abuse.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology).  

In addition, the Board points out that there are 
inconsistencies in the veteran's story.  Initially, the 
service medical records note that her boyfriend at the time 
was Sergeant R.R.  Yet, she provided a different name when 
she provided information to the VA concerning the in-service 
stressor in a February 2000 statement and when she described 
the incident to a VA psychologist in December 2000.  It is 
also noted that while the veteran was hospitalized for 
approximately one week after the alleged rape, the veteran 
voluntarily sought hospitalization for her alcoholism and 
there is no evidence that the veteran was forcibly restrained 
during this hospitalization.  So her statements as to the 
nature of the sexual encounters in service lack credibility.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(personal interest may affect the credibility of testimony).  
See also Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence, which weighs against the claim).  

Indeed, this is one of the primary reasons the September 2003 
VA psychiatrist did not find that the veteran had PTSD 
related to military sexual trauma.  The conclusions made 
following the VA psychiatric examination in September 2003 
are crucial in rebutting the veteran's assertions.  As noted 
above, the examiner found no records to confirm the rape or 
the sexual assault by her first sergeant she claims occurred 
about one week later.  He also noted that there was no 
decline in her performance and he found no major changes in 
her behavior that would provide any support for the fact that 
the personal assaults occurred.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .).   

Moreover, the veteran has also claimed that her life changed 
completely following the rape.  The fact remains, however, 
that she continued to serve in an exemplary fashion after the 
incident reportedly occurred.  In this regard, the Board 
emphasizes that her performance reports were outstanding both 
prior to and after the alleged rape, and that her service 
records do not indicate a request for a transfer to another 
duty assignment or other behavioral change indicative of 
sexual trauma.  Further, it appears that the veteran gave up 
custody of her children related to her alcohol and drug 
abuse, including increased use of prescription and over-the-
counter medications, which pre-existed the veteran's military 
service and alleged service stressors.  The veteran's private 
and VA medical show a history of drug and alcohol abuse 
dating back to approximately age 13.

Furthermore, the veteran has also acknowledged that she was 
subjected to multiple stressors prior to service.  She has 
reported that she was molested for a number of years by a 
neighborhood merchant; that her parents physically and 
emotionally abused her; and that she became pregnant when she 
was fourteen years old and forced by her parents to have an 
abortion.  These incidents prompted a private psychologist to 
note in April 2001 that while the veteran asserted that her 
PTSD was due to military trauma, she had a number of 
stressors prior to service.  See Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

In the absence of an independently confirmed stressor in 
service, the Board finds there is no basis for granting 
service connection for PTSD, regardless of how many times 
PTSD was diagnosed.  See 38 C.F.R. § 3.304(f).  While an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is mostly evidence against the claim, so 
it must be denied because the preponderance of the evidence 
is unfavorable.  38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection of PTSD is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


